NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 06a0097n.06
                             Filed: February 8, 2006

                                               Case No. 04-3611

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT

 DIANE WILLIAMS; WILLIAM E.                                   )
 WILLIAMS,                                                    )
                                                              )
            Plaintiffs-Appellants,                            )        ON APPEAL FROM THE
                                                              )        UNITED STATES DISTRICT
                   v.                                         )        COURT FOR THE NORTHERN
                                                              )        DISTRICT OF OHIO
 OLD DOMINION FREIGHT LINE, INC.;                             )
 OLD DOMINION FREIGHT LINE, INC.,                             )
 FLEXIBLE REIMBURSEMENT PLAN;                                 )
 FIRST HEALTH BENEFITS                                        )
 ADMINISTRATORS CORPORATION,                                  )
                                                              )
            Defendants-Appellees.

 _______________________________________

BEFORE: NORRIS and BATCHELDER, Circuit Judges; COHN*, District Judge.

        ALICE M. BATCHELDER, Circuit Judge. Diane Williams, individually and in her

capacity as the guardian of the estate and person of her husband, William E. Williams, brought this

action under ERISA, 29 U.S.C. § 1001, et seq., against the defendants, Old Dominion Freight Line,

Inc., Old Dominion Freight Line, Inc. Flexible Reimbursement Plan and First Health Benefits

Administrators Corporation, to recover benefits under an employee benefit plan, to redress alleged

breaches of fiduciary by the defendants, and to recover statutory penalties and costs. The district

court granted the defendants’ motion for judgment on the administrative record, holding, in a


        *
          The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by
designation.
lengthy and exhaustive opinion, that the defendants’ decision to deny medical benefits to Williams’s

husband on the basis of a particular coverage exclusion in the plan was not arbitrary and capricious;

that Williams is not entitled to relief under either 29 U.S.C. § 1132(a)(2) or 29 U.S.C. § 1109; that

Williams is not entitled to an award of attorney’s fees; and that there is no basis upon which

Williams could be entitled to statutory damages. Williams appeals each of these conclusions.

       After carefully reviewing the record, the applicable law, the parties’ briefs, and counsels’

arguments, we are convinced that the district court did not err in its conclusions. As the district

court’s opinion carefully and correctly sets out the law governing the issues raised and clearly

articulates the reasons underlying its decision, issuance of a full opinion by this court would serve

no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM

the judgment of the district court.




                                                 2